Thomas, J.,
dissenting, is of opinion that the court did not err, under the condition of the record in this case, in refusing charge 6 referred to in the opinion, and which reads as follows:
“You are not authorized to find a verdict of guilty on the testimony of a single witness, if you have a reasonable doubt of the truth of his statement.”
In the case of Segars v. State, 86 Ala. 59, 5 South. 558, it appears that there was but a single charge in the indictment, that of carrying concealed weapons, and that only one witness was examined and introduced by the state, and it was held, under those circumstances, that it was error in the court to refuse a similar charge. Here, however, the indictment charges in the alternative four offenses, that the defendant sold, kept for sale, offered for sale, or otherwise disposed of, prohibited liquors; and while it is true, as stated in the opinion of the court here, that the evidence of defendant’s guilt of one of these offenses, that of selling such liquors, consisted of the testimony of a single witness, yet the state introduced several witnesses, whose testimony, if believed by the jury, would, independent of the testimony of this witness, have warranted a conviction of either keeping for sale or offering for sale such liquors. The result is that, in the opinion of the writer, the court in the present case properly refused the charge, since, instead of stating that the jury were not authorized to convict the defendant of a sale if they had a reasonable doubt of the truth of the statement of the single witness who testified to it, it asserts, in effect, that the jury were not authorized to convict the defendant of anything, not even of keeping for sale or offering for sale such liquors, if they had a reasonable doubt of the truth of the statement of the witness who testified to the sale.
*210To say the least, the charge, as applied to the state of the evidence in the record before us, was well calculated to confuse and mislead the jury, and in the opinion of the writer should have been refused. — Price v. State, infra, 65 South. 308.